[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-13726            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           APRIL 16, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 2:09-cv-00747-CEH-SPC



MANUEL HERNANDEZ,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                  versus

WILSONART INTERNATIONAL, INC.,
a foreign corporation,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (April 16, 2012)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

         Manuel Hernandez appeals the summary judgment against his complaint
that he was denied employment at Wilsonart International, Inc., because of

discrimination based on national origin in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2, and the Florida Civil Rights Act of 1992, Fla.

Stat. § 760.10. The district court ruled that Hernandez failed to prove that the

legitimate non-discriminatory reasons Wilsonart gave for declining to hire

Hernandez were pretextual. We affirm.

      Hernandez argues that Wilsonart rejected his application for a position as a

delivery driver because he is Hispanic. Under Title VII and the Florida Civil

Rights Act, it is unlawful for an employer “to fail or refuse to hire . . . any

individual . . . because of such individual’s . . . national origin.” 42 U.S.C.

§ 2000e-2(a)(1); Fla. Stat. § 760.10(1)(a). The Florida Act was modeled after and

employs the same analytical framework as Title VII. Harper v. Blockbuster

Entm’t Corp., 139 F.3d 1385, 1387 (11th Cir. 1998); Joshua v. City of Gainesville,

768 So. 2d 432, 435 (Fla. 2000). Because the district court concluded that

Hernandez established a prima facie case of discrimination, we review de novo

whether the reasons proffered for his termination were merely pretexts for

discrimination. See Rowell v. BellSouth Corp., 433 F.3d 794, 798 (11th Cir.

2005).

      Wilsonart presented evidence that it rejected Hernandez’s application for

                                           2
two legitimate, non-discriminatory reasons. First, Hernandez failed to submit a

verifiable work history. Wilsonart requested that applicants submit a general

application form and a driver’s application form listing the names and telephone

numbers of their employers for the preceding three years. Within the same time

frame that the individuals Wilsonart hired, Anthony Palmer and Carl Renninger,

had submitted their forms and supplementary documents required to complete the

application process, Hernandez had submitted only incomplete application forms.

Second, Hernandez had the least work experience. Hernandez had four years of

driving experience, but both Palmer and Renninger had more years of driving

experience.

      Hernandez failed to create a genuine factual dispute about the legitimacy of

those reasons. To prove pretext, Hernandez had to establish there were “‘such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

the . . . proffered legitimate reasons . . . that a reasonable factfinder could find

them unworthy of credence.’” Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253, 1265 (11th Cir. 2010) (quoting Combs v. Plantation Patterns, 106 F.3d

1519, 1538 (11th Cir. 1997)). Hernandez argues that the decisionmaker at

Wilsonart, Thomas Grear, testified inconsistently about basing his decision on

customer complaints about Hernandez’s work for a previous employer, but even if

                                            3
that proffered reason is false, Hernandez is not “entitle[d] . . . to get past summary

judgment” given the other legitimate, non-discriminatory reasons to reject his

application. Id. at 1264. Hernandez also argues that he was equally qualified for

the driver position and eliminated from the interview process unfairly, but

Wilsonart was entitled to conclude that Hernandez was not as qualified as either

Palmer or Renninger. See id. at 1266.

      Hernandez failed to present evidence that the reasons proffered by

Wilsonart were pretextual. “We are not in the business of adjudging whether

employment decisions are prudent or fair. Instead, our sole concern is whether

unlawful discriminatory animus motivates a challenged employment decision.”

Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir.

1999). Viewing all the evidence in the light most favorable to Hernandez, he

failed to create a genuine dispute that the reasons that Wilsonart proffered for

rejecting his application were discriminatory or unworthy of credence. Alvarez,

610 F.3d at 1265.

      The summary judgment in favor of Wilsonart is AFFIRMED.




                                           4